On March 13, 1996, this Court denied relator’s writ and we, in effect, agreed with the trial court that the Exception of Prescription was inappropriate. Thereafter, the relator applied for Supervisory and Remedial Writs to the Louisiana Supreme Court, which granted writs on May 17,1996 and remanded it to us “for full briefing, argument and opinion.”
Upon review, we find the trial court’s judgment dated February 3, 1996 to be contrary to law and, therefore, reverse the action of the trial court and do hereby grant the relator’s Exception of Prescription. See Payne v. Pedus Bldg. Serv., Inc., 95-877 (La.App. 5th Cir. 2/14/96), 671 So.2d 13.

WRIT OF REVIEW GRANTED.